Citation Nr: 0304371	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  95-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active service from June 1938 to July 1959.  
He died in September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office in Manila, the Republic of the 
Philippines (RO), which declined to reopen the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse for VA benefit purposes.

In September 1996, the Board determined that new and material 
evidence had not been received to reopen the appellant's 
claim.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 1997 
order, the Court granted a joint motion for remand, vacating 
the Board's decision and remanding for additional 
proceedings.  

In April 1998, the Board reopened the appellant's claim and 
remanded the case for further development.  The RO, after 
adjudicating the claim based on the requested development, 
continued its denial of the appellant's claim.  Thereafter, 
in a decision dated in April 2000, the Board denied the 
appellant's claim.  The appellant appealed to the Court, and 
in an October 2001 order, the Court vacated the Board's 
decision and remanded the case for adjudication consistent 
with the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).    


FINDINGS OF FACT

1.  The appellant was married to her first husband in January 
1968.  They separated in 1975 but the marriage was not 
formally terminated.

2.  The veteran and the appellant were married in July 1982 
in the Philippines, and in October 1983 in Arizona.

3.  The veteran died in September 1984.

4.  The appellant's first husband did not abandon her from 
1975 to 1982, and she knew he was alive and where he lived 
during this term.

5.  The evidence reflects that the appellant was aware of 
impediments when she married the veteran in July 1982 in the 
Philippines, and in October 1983 in Arizona, in that she knew 
of her previous marriage and that her husband from that 
marriage was still alive.

6.  The appellant's marriage to the veteran in July 1982 in 
the Philippines, and in October 1983 in Arizona, may not be 
deemed valid for VA purposes.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  38 
U.S.C.A. §§ 101(3), 103, 5103A (West 1991 & Supp 2002); 38 
C.F.R. §§ 3.1, 3.50, 3.52, 3.102, 3.159, 3.205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Following the RO's 
determinations of the appellant's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing the issue on appeal.  The 
appellant has submitted pertinent evidence in support of her 
claim.  The RO has informed the appellant by letters, the 
statement of the case, and supplemental statements of the 
case of the evidence needed to substantiate her claim and 
advised her of the evidence it has obtained.  

The Board is satisfied that the facts relevant to this claim 
has been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would only serve to further delay resolution of the claim 
with no benefit flowing to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Finally, 
because no additional evidence has been identified as 
available but not currently part of the record before the 
Board, any failure to notify the appellant regarding what 
actions VA would take, and what actions she needed to take, 
is harmless.  Therefore, the Board will address the merits of 
the appellant's claim on appeal.

The appellant contends that she should be recognized as the 
veteran's surviving spouse for the purpose of VA benefits.  
The term "spouse" means a person of the opposite sex whose 
marriage was valid under the law of the place where the 
parties resided at the time of their marriage.  38 C.F.R. §§ 
3.1(j), 3.50(a)(c).  The existence of a marriage may be 
established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.  38 C.F.R. § 3.205(a).

Benefits may be granted where a claimant, without knowledge 
of any legal impediment, entered into a marriage with the 
veteran which, but for the impediment, would have been valid, 
and she thereafter cohabited with continuously before his 
death or for any period of time if a child was born of the 
purported marriage or was born to them before such marriage.  
Such marriages are "deemed valid" for the purposes of VA 
regulations.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52(b).  A 
claimant's signed statement that he or she had no knowledge 
of an impediment to marriage to a veteran will be accepted, 
in the absence of information to the contrary, as proof of 
that fact.  38 C.F.R. § 3.205(c).

The veteran and the appellant were married in July 1982 in 
the Philippines, and in October 1983 in Arizona.  The veteran 
died in September 1984.  In October 1984, the appellant filed 
a VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension Benefits.  On the application, 
the appellant indicated that she married the veteran in July 
1982, and that she had never been married to anyone else.  
Along with the VA Form 21-534, the appellant submitted birth 
certificates for her two children.  Her daughter's birth 
certificate indicated that the child was legitimate and that 
the appellant was married to J.B. in January 1968.

In light of this contradiction, the RO requested an 
explanation from the appellant.  In response, the appellant 
submitted a sworn affidavit attesting that she married to 
J.B. in January 1968 in Castillejos, Zambales.  She indicated 
that she had not seen nor heard of J.B. for more than seven 
years, and that he began a period of continuous abandonment 
of the appellant and her children sometime in the early part 
of 1975.  She had unsuccessfully exerted all efforts within 
her power and resources to look for him.  She married the 
veteran in 1982 in the honest belief that J.B. was 
presumptively dead at that time because of his continuous and 
uninterrupted absence for more than seven years.

In April 1985, the appellant submitted a VA Form 21-1775, 
Statement of Disappearance.  She reported that J.B. had 
disappeared in 1975, and that he was last seen during the 
Olongapo Fiesta in December 1975 by a witness, F.F., who 
lived in Olongapo City.  She also reported that she did not 
notify the police when J.B. disappeared.

According to a VA investigator's November 1985 report, he 
interviewed the appellant, the appellant's daughter, and 
J.B.'s relatives.  J.B.'s relatives reported that he had 
lived in Castillejos after separating from the appellant.

The investigator concluded based on his interview with the 
appellant that she was evasive.  She admitted to the 
investigator that she did not care to look for J.B. prior to 
marrying the veteran because she had no interest in seeing 
him.  She described it as a chance of a lifetime, a proposal 
of marriage to an American who could support her.  The 
appellant's daughter was also evasive; however, she admitted 
that she knew that J.B. was alive.  The investigator 
concluded that J.B. never left Castillejos, and the appellant 
never made a diligent effort to locate him.  The investigator 
attached a copy of the marriage contract between the 
appellant and J.B. dated in January 1968.

In November 1985, the VA investigator deposed, under oath, 
the appellant, J.B., J.B.'s mother, the daughter of the 
appellant, J.B., and a neighbor who lived in the same town.  
The appellant testified that J.B. left for no apparent reason 
in 1975.  Around two months later she went to Olongapo City 
to look for work.  She left her two children with her mother, 
although her daughter stayed with J.B.'s mother for a brief 
time.  For the next several years she returned to visit her 
children on occasion, but she lived elsewhere.  She stated 
that she never saw J.B. when she visited her children, and 
she never tried to find him.  She did not report him missing 
to the police, but she did inquire about him.  She discovered 
that he was working as a taxi driver.  She recounted that her 
parents never heard from J.B.  She recalled approaching J.B. 
for the purpose of getting his consent so that the veteran 
could adopt the two children.  She testified that she was 
married to the veteran at that time.  She denied coaching 
J.B. in an attempt to obtain Social Security Administration 
benefits.  She did not know if J.B. ever visited her children 
while she was not living with them.  She denied seeing him 
for seven years after he left in 1975.  She stated that she 
never spoke to her mother-in-law during this time.  She 
indicated that the veteran prodded her to marry him even 
though she was not divorced from J.B.

J.B. testified that after they separated in 1975, the 
daughter lived with the paternal grandmother and the son 
lived with the maternal grandmother.  He stated that the 
appellant knew where he was after they separated and he never 
left the town they were living in.  He admitted to lying to 
another investigator, probably from the Social Security 
Administration, that he was absent for ten years.  He 
reported lying because the appellant had asked him to do so.

The appellant's daughter testified that prior to living with 
her mother and the veteran in 1979, she lived with her 
paternal grandmother.  Her brother lived with her maternal 
grandmother.  During this time, J.B. worked at the military 
base nearby.  Although he seldom lived at the paternal 
grandmother's house, the daughter testified that she saw him 
all of the time.  J.B. had his own house close by.  She added 
that her mother, the appellant, knew that J.B. was alive, but 
she did not know his whereabouts.  To her knowledge, J.B. was 
never declared missing by the police.  She knew that he was 
alive in 1981.  She concluded by saying that her mother had 
looked for him but she never heard about him.  The daughter 
indicated that she did not tell her mother that she used to 
see J.B.

J.B.'s mother testified that he did not leave town after he 
and the appellant separated.  She reported that the appellant 
initiated the separation by leaving town.  She had not spoken 
to the appellant since then.  A neighbor who knew the 
appellant and J.B. testified that J.B. stayed in town after 
the separation and never left.

In January 1984, the Superior Court of Guam annulled the 
appellant's marriage to J.B., ab initio.  Thereafter, a July 
1989 decision by the Regional Trial Court of the Third 
Judicial Region of the Philippines found that the veteran's 
marriage to the appellant was valid.  In March 1995, the 
appellant appeared before a hearing officer at the RO.  She 
presented an October 1990 Entry of Judgment that declared the 
marriage of the appellant and the veteran "valid."  The 
"Judgment" also provided that the appellant and J.B. were 
free to live together as husband and wife, "since by the 
death of [the veteran], and the reappearance of the [first 
husband], their marriage still subsists." 

In July 1998, a representative of VA deposed the appellant 
under oath.  She testified that she had been married to two 
different men; J.B. in January 1968 and the veteran in July 
1982.  She stated that her first marriage was not legally 
annulled or terminated at the time she married the veteran.  
She recounted that J.B. had abandoned her and their two 
children in 1975 without any apparent reason.  The next time 
she saw J.B. was in 1984 in Olongapo City.  She recalled 
seeing him in the street, but they did not speak to each 
other.  She had presumed that he was dead because she had not 
seen him for over seven years.  She decided to marry the 
veteran in 1982.  She indicated that she was "innocent" 
about the procedure of annulment of her first marriage and 
that was why it was easy for her to lie on her marriage 
contract that she was single at the time.  She reported that 
the veteran was aware that she was still married to J.B.  She 
also related that she never intended to terminate her first 
marriage, so she never attempted to locate J.B. or contact 
his parents.  

A friend had advised her and the veteran to annul her first 
marriage.  Therefore, in October 1983, she and the veteran 
went to Guam to annul her first marriage.  She could not 
recall the procedural details except that a month later she 
received the Decree of Annulment from the Superior Court in 
Guam.  She admitted to providing fictitious information to 
the Superior Court in Guam just to meet the requirements.  
For example, she provided a fictitious address for J.B.  She 
claimed that it was the veteran's idea to annul her first 
marriage in Guam.

In a July 1998 VA deposition transcript of J.B., he testified 
that he married the appellant in January 1968, and that they 
separated in 1975.  His mother reportedly took custody of 
their daughter and her mother took custody of their son.  
After the separation, the appellant moved away to work.  J.B. 
stated that he would see her when she returned to visit her 
parents.  Occasionally, she brought the veteran with her.  
J.B. reported that the appellant and her attorney approached 
him before she was to marry the veteran.  They told him to 
sign a document that would legalize her marriage with the 
veteran.  However, J.B. refused to sign it.  He was unaware 
that his marriage with the appellant was subsequently 
annulled by a court in Guam.  

J.B. further stated under oath that in 1986 or 1987, the 
appellant asked an intermediary to convince him to give false 
testimony, and in consideration for this testimony the 
appellant reportedly offered to share a quarter of any 
monetary benefits she and the children would receive.  He 
thereafter agreed to give false testimony, and sometime in 
1989 he falsely testified that he had abandoned his wife and 
family from 1975 to 1987.  The Board notes that J.B. refused 
to sign the transcript reportedly because he was afraid of 
meeting the appellant's attorney.

In December 1998, an investigator for VA interviewed the 
appellant's father.  He stated that he and the appellant's 
mother gave parental consent for the appellant to marry J.B.  
The appellant's father knew about the appellant's separation 
from J.B. and the subsequent marriage to the veteran.  He 
testified that J.B. never left the town where they lived, 
Castillejos, since the separation, and that the appellant had 
seen J.B. regularly.  J.B. had worked at Subic (Naval) Base 
after the separation, while the appellant went to Angeles 
City to find work and met the veteran.  The appellant's 
father had no knowledge of the annulment of his daughter and 
J.B.  He added that after the separation, he took care of his 
grandson, and his granddaughter lived with the J.B.'s mother.  
He reported that the appellant came home from Angeles City to 
provide financial support to her children.  He stated that 
the appellant and J.B. often met in the street.  He could 
attest that J.B. did not go into hiding from 1975 to 1984.  
Throughout this period, the appellant and J.B. made regular 
contacts.  He was surprised when the appellant declared that 
J.B. had disappeared for eight years without a trace.  The 
investigator indicated that he found the witness credible.

An investigator for VA deposed the appellant in December 
1998.  She acknowledged that her statements in the July 1998 
deposition were all true and correct.  Although J.B. reported 
that he never left Castillejos, Zambales after the 
separation, she stated that she had not really seen him since 
that time and had tried to find him.  His mother never knew 
her son's whereabouts.  She reaffirmed that she met J.B. in 
Olongapo City, after she was married to the veteran.  She met 
the veteran while working as a waitress in Angeles City from 
1977 to 1979.  She would go home every two months during this 
time.  Her daughter was living with J.B.'s mother and her son 
lived with her parents.  Her parent's house and J.B.'s 
mother's house were 150 meters apart.  The appellant reported 
that she saw her mother-in-law but never spoke to her during 
this time.  After 1979, she lived with the veteran in other 
cities.  Although she admitted to knowing an attorney named 
B.D., she could not remember whether she retained B.D. in 
order to legalize her marriage to the veteran.  She also 
could not remember whether she and B.D. asked J.B. to sign 
the annulment papers.  She did not know why her attorney, 
E.C., filed the annulment in Guam as opposed to the 
Philippines.  

According to a February 1999 VA report of field examination, 
the examiner commented that the appellant was evasive and not 
spontaneous in her responses during the December 1998 
deposition.  The investigator went to Castillejos, Zambales 
and performed interviews and a record search.  The examiner 
commented that the witnesses appeared credible.  The 
investigator searched the records in Castillejos and found 
the marriage record of the appellant and J.B. in January 
1968.  Additional witnesses included a classmate of the 
appellant's from high school who testified of personal 
knowledge that the appellant and J.B. communicated with each 
other after 1975.  The investigator found the classmate 
credible.

In support of her argument that her July 1982 marriage to the 
veteran was valid, the appellant obtained a decision by a 
Philippines Regional Trial Court that found that this 
marriage was valid because J.B. was in fact an absentee for 
seven years.  A reading of the decision shows that J.B.'s 
alleged absence was the sole basis for finding the July 1982 
marriage valid.  In contrast to the requirements of the 
Philippines Regional Trial Court, 38 C.F.R. § 3.212(a) (2002) 
directs that if satisfactory evidence is produced 
establishing the fact of the continued and unexplained 
absence of any individual from his or her home and family for 
a period of seven years or more and that a diligent search 
disclosed no evidence of his or her existence after the date 
of disappearance, and if evidence as provided in 38 C.F.R. 
§ 3.211 (2002) cannot be furnished, the death of such 
individual as of the expiration of such period may be 
considered as sufficiently proved.

Unlike the Philippines Regional Trial Court, 38 C.F.R. § 
3.212 requires evidence of a diligent search.  The 
Philippines Regional Trial Court did not address this issue 
at all.  Thus, the Philippines Regional Trial Court's 
decision does not produce satisfactory evidence as required 
by 38 C.F.R. § 3.212; moreover, other evidence in the record 
of this case indicates the likelihood of fraud on the part of 
the appellant.  The VA General Counsel's office concluded 
that if it was determined that the appellant obtained the 
decision of the Philippine Court due to fraud, then there was 
an additional reason why the decision should not be accepted 
as satisfactory evidence.  By analogy, the Code of Federal 
Regulations directs that VA may reject annulments by courts 
if they were obtained by fraud.

According to the applicable statute and regulation, the legal 
existence of a marriage for VA purposes is governed by "the 
law of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued."  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j); see also Badua v. Brown, 5 Vet. App. 472, 
474 (1993).  Here, the appellant and the veteran were married 
in the Philippines, and while the Court has recognized that 
generally, "foreign law must be proved," the Court has 
taken judicial notice of the relevant portion of the 
Philippine Civil Code because it has been cited by the Court 
in the past.  See Brillo v. Brown, 7 Vet. App. 102, 105 
(1995); see also Badua, 5 Vet. App. at 474.

Article 83 of the Philippine Civil Code provides that any 
marriage subsequently contracted by any person during the 
lifetime of the first spouse of such person with any person 
other than such first spouse shall be illegal and void from 
its performance, unless: (1) the first marriage was annulled 
or dissolved; or (2) the first spouse had been absent for 
seven consecutive years at the time of the second marriage 
without the spouse present having news of the absentee being 
alive, or if the absentee, though he has been absent for less 
than seven years, is generally considered as dead and 
believed to be so by the spouse present at the time of 
contracting such subsequent marriage, or if the absentee is 
presumed dead.  The marriage so contracted shall be valid in 
any of the three cases until declared null and void by a 
competent court.  Badua.  

The Board finds that the appellant's marriage to the veteran 
was illegal and void pursuant to Article 83 of the Philippine 
Code.  First, the appellant's first marriage was not annulled 
or dissolved when she married the veteran.  A Philippine 
marriage certificate shows that the appellant married J.B. in 
1968.  The appellant admitted under oath on several occasions 
that she was still married to J.B. when she married the 
veteran in July 1982.  There is no evidence that her first 
marriage was legally annulled or dissolved prior to her 
marriage to the veteran in July 1982.  The January 1984 
"Decree of Annulment" from Guam post-dated the appellant's 
marriages to the veteran in 1982 and 1983, and did nothing to 
correct the appellant's preexisting marital status on those 
dates.

Additionally, the Board finds that J.B. had not been absent 
for seven consecutive years at the time of the appellant's 
marriage to the veteran in July 1982.  The evidence shows 
that she had heard news that J.B. was alive during the period 
of his alleged seven year disappearance from 1975 to July 
1982.  In a March 1985 statement, the appellant reported that 
J.B. was last seen during the Olongapo Fiesta in December 
1975 by F.F., who lived in Olongapo City.  Therefore, by her 
own admission, she knew that J.B. was alive in December 1975.  
Nevertheless, she married the veteran in July 1982, less than 
seven years after December 1975.  The appellant later 
testified that she never filed a police report after J.B. 
left, but she did inquire about him.  Her inquiries revealed 
that he was a taxi driver.  Again, this shows that after the 
separation, she was aware that he was still alive.  

Moreover, given that J.B. was not absent for seven 
consecutive years, the Board also finds that the appellant 
has not proven by a preponderance of the evidence that she 
considered or believed that J.B. was dead at the time she 
married the veteran in July 1982.  The evidence shows that 
J.B. continued to live in Castillejos after they apparently 
separated in 1975.  J.B. testified that he continued to live 
there and his testimony is corroborated by the appellant's 
father.  Furthermore, the appellant's father, who took care 
of the couple's son, testified that the appellant and J.B. 
saw each other between 1975 and 1982.  In addition, J.B.'s 
mother, the daughter of the appellant, and others reported 
that J.B. continued to live in Castillejos after 1975.  The 
appellant's daughter testified that she saw her father, J.B., 
after her parents' separation, while she lived with her 
paternal grandmother.  Later she went to live with the 
appellant and the veteran.  The daughter testified that the 
appellant knew that J.B. was alive, but did not know where he 
was.  The daughter further testified that she saw her father 
routinely, although she reportedly never told her mother.  

In comparison, the Board finds that the evidence presented by 
the appellant is not credible.  She has provided a number of 
contradictory accounts about her state of mind when she 
married the veteran in July 1982.  For example, she contended 
that she believed J.B. was dead because he had disappeared 
for seven years.  However, as noted above, the appellant 
admitted to knowing the veteran was a taxi driver during that 
time.  

Even if the Board were to assume, without conceding, that she 
actually believed that J.B. were dead, it begs the question 
why she did not attempt to have him officially declared dead 
before marrying the veteran.  Instead, she lied on the July 
1982 marriage certificate by indicating that she had never 
been married before.  

In October 1983, she and the veteran were married again in 
Arizona.  In January 1984, she obtained a Decree of Annulment 
from the Superior Court in Guam.  There, she informed the 
court in Guam that her first husband was still alive, but 
provided a false address for him.  Then in July 1984, she 
recounted that after the separation in 1975 she did not seen 
J.B. until 1984.  Moreover, the appellant provided false 
information on the October 1984 VA claim for benefits that 
she had only been married to the veteran.  

Under Chapter 13, Section 3606 of the Arizona Statutes, 
stated that an exception to the classification of bigamy 
included a person whose spouse by the former marriage has 
been absent for five successive years without being known to 
such person within that time to be living, nor to any person 
whose former marriage has been pronounced void, annulled or 
dissolved by judgment of a competent court.  For the reasons 
discussed above, the Board finds that J.B. had not been 
absent for five consecutive years at the time of the 
appellant's marriage to the veteran in October 1983.  
Additionally, as noted above, the appellant's marriage to 
J.B. was not annulled until 1984, and therefore, this 
provision does not apply to her 1983 marriage in Arizona.

Accordingly, applying the law of both the Philippines and 
Arizona where the parties resided at the time of the 1982 and 
1983 marriages, the Board finds that at the time of each of 
these marriages, the appellant was legally married to J.B.  
The Board further finds that on each occasion the appellant 
knew that J.B. was alive.  Thus, the purported marriages to 
the veteran were not valid.  The Board further finds that the 
January 1984 "Decree of Annulment" from a court in Guam and 
the October 1990 Entry of Judgment from a Philippine Court 
declaring the marriage of the appellant and the veteran 
"valid," are not probative as they were decided after the 
performance of the marriages to the veteran.  

The Board also finds that, even if the October 1990 Entry of 
Judgment were probative, it is not credible evidence because 
it was not based on the facts of the case.  It is based 
solely on the appellant's contention that she presumed J.B. 
was dead because he had abandoned her for over seven years.  
Yet, as discussed above, the Board has found based on a 
thorough review of the evidence that the appellant's 
contention is not true.  Indeed, the evidence of record 
clearly shows that J.B. continued to live in Castillejos and 
that he had contact with the appellant between the separation 
in 1975, and the appellant's marriage to the veteran in July 
1982.  Thus, the finding in the "Judgment" that J.B. had 
abandoned the appellant for over seven years is not supported 
by the evidence of record.  

Furthermore, the Board finds that the October 1990 Entry of 
Judgment is not credible because it was secured by fraud.  
The regulations define fraud as an act committed when a 
person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by VA, and any person who 
commits fraud forfeits all rights to benefits under all laws 
administered by VA other than laws relating to insurance 
benefits.  38 C.F.R. § 3.901 (2002).

In this case, J.B. attested to a VA investigator in July 1998 
that he falsely testified in before a court in 1989 that he 
had abandoned his wife and family from 1975 to 1987.  He 
indicated that provided the false testimony because the 
appellant agreed to pay him a quarter of any VA benefits that 
she would receive.  

Therefore, the Board finds that the October 1990 Entry of 
Judgment is not binding on VA with respect to the issue on 
appeal because it was decided after the appellant married the 
veteran in July 1982 and October 1983, because it was based 
on fraudulent testimony, and because it was not based on the 
complete facts.

Accordingly, a valid marriage between the appellant and the 
veteran did not exist under either the laws of the 
Philippines or Arizona.  Therefore, recognition of the 
appellant as the surviving spouse of the veteran for VA 
purposes is not warranted.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for VA purposes is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

